Citation Nr: 0636460	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-42 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 10 percent 
prior to November 25, 2003, for severe degenerative arthritis 
of the left knee status post excision of osteochondritis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  Service connection for severe 
degenerative arthritis of the left knee was granted with an 
evaluation of 10 percent effective December 31, 2002.  On 
November 25, 2003, the veteran underwent a total left knee 
replacement.  The RO modified the veteran's rating evaluation 
for the period following November 25, 2003.  The veteran 
appeals only the assignment of the initial rating of 10 
percent for the period from December 31, 2002 to November 25, 
2003.  

The Board remanded this case in March 2006 to ensure VCAA 
compliance.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  From December 31, 2002 until November 25, 2003, the 
veteran's left knee disorder was manifested by severe 
arthritis which caused painful motion.

2.  The veteran's left knee disability did not include 
instability, ankylosis, genu recurvatum, tibia and fibula 
impairment, or limited flexion of 60 degrees or less or 
limited extension of 5 degrees or more.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's severe arthritis of the left knee prior to November 
25, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260, 5261 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.


Since the rating with respect to left knee arthritis is the 
initial rating, all of the evidence submitted in support of 
the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness. 38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet.App. 
202 (1995).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his knee giving way.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

The evaluation of the same disability under various diagnoses 
is generally to be avoided. 38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Here, the Board 
acknowledges that pursuant to opinions from the VA General 
Counsel, arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003/5010 and 5257. See 
VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  

a. Arthritis and Limitation of Motion

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
veteran has diagnoses of arthritis as shown by X-rays from 
the VA examiner in April 2003 and his private doctor in 
November 2002.  

Diagnostic Codes 5260 and 5261 describe the compensation 
requirements for limitation of motion.  The ratings for 
limitation of flexion and extension of a leg (knee) require 
some showing of actual loss of range of motion.  38 C.F.R. § 
4.71a, Codes 5260, 5261.  During the last two examinations of 
the veteran's knee prior to total replacement surgery, 
November 2002 and April 2003, the veteran had full range of 
motion.  As such, the veteran's arthritis under Diagnostic 
Codes 5260 and 5261 is noncompensable.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The evidence presented by the file supports functional loss 
due to painful motion.  The veteran has medical examinations 
from April 1998, March 2003, and April 2003 all indicating 
that he experiences pain while using his knee.  The April 
1998 record indicates that an x-ray discovered "mild medial 
arthritis" and that the veteran was having increasing pain.  
In March 2003, the veteran told his private doctor that he 
had given up his job as a mechanic due to the pain in his 
knees.  In April 2003, the VA examiner diagnosed the veteran 
as having "severe degenerative arthritis" of the left knee, 
while noting the veteran retained full range of motion.  The 
veteran indicated that "[t]he pain would be increased 
towards the end of the day after he [had] been working."  

The Board finds that the evidence meets the criteria for 
degenerative arthritis confirmed by X-ray and satisfactory 
evidence of painful motion.  According to 38 C.F.R. § 4.59, 
upon a finding that the veteran suffers from arthritis due to 
painful motion, the veteran is "entitled to at least the 
minimum compensable rating for the joint."  The veteran is 
entitled to a 10 percent rating under Diagnostic Code 5003; 
however no higher rating is warranted based on painful 
limitation of motion due to arthritis, since the left knee 
range of motion is not so limited as to warrant compensable 
ratings under either 5260 or 5261.

b. Instability and Subluxation

Instability of the knee is rated at Diagnostic Code 5257.  
This code provides for the assignment of a 10 percent rating 
when there is slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  Id.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  

At his November 2002 private examination, the veteran is 
reported as having "mild instability medially...."  At his VA 
examination April 2003, the examiner states the veteran 
reports "instability or giving way of the knee."  The 
examiner also notes that the veteran wore an elastic knee 
device on his left knee while he was working.  The Lachman, 
anterior and posterior drawer signs were negative, although 
the McMurray test produced a slight popping sensation with 
moderate discomfort.  The veteran was tender over the left 
medial collateral ligament, but there was no tenderness over 
the joint lines bilaterally.  His collateral ligaments 
appeared stable.  

Prior to the November 2003 surgery, the veteran had two 
physical evaluations.  The first, by Dr. Morrissey on 
November 24, 2003, showed no ligament laxity.  The second is 
found in the pre-admission note prior to the surgery, which 
also showed no ligament laxity.

The Board finds that the preponderance of the medical 
evidence does not show that the veteran had instability of 
the left knee.  The only notation of instability was in 
November 2002, while three other evaluations during this time 
period showed no ligament laxity.  Although the veteran is 
competent to report that the knee gives way, the results of 
the objective diagnostic tests are far more persuasive.  The 
Board finds that since the preponderance of the evidence did 
not show that the veteran had instability of the left knee, a 
separate rating was not warranted.  

c. Other Disorders

Ratings for ankylosis, genu recurvatum, tibia and fibula 
impairment and limited flexion or extension of the knee are 
possible under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5260, 5261, 5262, 5263 (2006).  At no point in the record 
does the veteran display symptoms of or have a diagnosis of 
any of these disorders.  Ratings are not warranted under 
these codes.  

Diagnostic Codes 5259 provides for a 10 percent rating where 
the semilunar cartilage is removed.  38 C.F.R. § 4.71a, Code 
5259.  The Board observes that the word "symptomatic" as 
used in Diagnostic Code 5259 is not defined in the VA 
Schedule for Rating Disabilities.  If the medical evidence 
shows the veteran has symptoms from the cartilage removal 
separate and distinct from those due to the arthritis, 
arguably a separate rating could be assigned.  However, the 
Board has reviewed the medical evidence, and the only 
objective abnormality shown is the presence of the arthritis.  
The veteran certainly presented many subjective complaints, 
but they were not borne out by physical examination. The left 
knee cartilage was removed prior to the appellate period.  
The cartilage appears to have been removed to remedy a 
problem of the knee locking.  Subsequent to the removal, the 
records do not mention the left knee locking.  The veteran's 
complaints of pain, swelling, etc., are encompassed within 
the functional loss for which he is compensated for by the 
presence of arthritis, with painful but full range of motion. 
Based on a lack of medical evidence showing separate symptoms 
attributable to the cartilage surgery, the Board concludes a 
separate rating of 10 percent under Diagnostic Code 5259 is 
simply not warranted.  

d. Conclusion

As discussed above, in permitting the assignment of several 
ratings under various diagnostic codes, none of the 
symptomatology for any one of the conditions may duplicate or 
overlap with the symptomatology of the other condition.  See 
Esteban, supra.  The Board finds that the preponderance of 
the evidence is against a rating in excess of 10 percent for 
severe degenerative arthritis confirmed by X-ray and painful 
motion.  The Board also finds that the preponderance of the 
evidence does not show that veteran had any knee instability 
or symptomatic removal of semilunar cartilage to warrant 
separate ratings under Diagnostic Code 5257 or Diagnostic 
Code 5259 for the period prior to November 25, 2003.  

II. Veterans Claims Assistance Act of 2000

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in April 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The April 2006 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in April 2006, he was 
provided five months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in September 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

This appeal stems from the original grant of service 
connection in May 2003, and the original February 2003 
notification letter did not explicitly include any 
information pertaining to the evidence necessary to 
substantiate a claim for a higher rating.  The Board remanded 
this case in March 2006 to provide exactly this notice.  No 
further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection or of the 
increased ratings granted herein.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Cf. Sutton v. Nicholson, 20 Vet. App. 
419 (compliance with 38 U.S.C.A. § 5103(a) notice was not 
required in an appeal for an increased rating from a pre-VCAA 
grant of service connection); and VAOPGCPREC 8-2003 (Notices 
of Disagreement do not constitute new claims requiring VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
April 2003.  The veteran appeals only his rating for the 
period of December 31, 2002 to November 25, 2003.  The April 
2003 VA examination was thorough and addressed all issues 
raised by the RO and all applicable categories of relief 
available for knee disorders under the Diagnostic Codes, see 
the discussion above.  In response to the March 2006 VCAA 
notice letter, the veteran has indicated that he has no 
further evidence to submit on this claim.  In conjunction 
with the other evidence of record, the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


